Exhibit 10.1
SHARE PURCHASE AGREEMENT
 
Saia, Inc.
11465 Johns Creek Parkway, Suite 400
Johns Creek, Georgia 30097
 
Ladies and Gentlemen:
 
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
 
1. This Share Purchase Agreement (the “Agreement”) is made as of December 22,
2009 between Saia, Inc., a Delaware corporation (the “Company”), and the
Investor listed on the signature pages hereto.
 
2. The Company is proposing to issue and sell to certain investors (the
“Offering”) shares of the Company’s common stock, $0.001 par value per share
(the “Shares”) at a purchase price of $11.50 per share. The Shares are being
offered to persons who are Qualified Institutional Buyers, or QIBs, as defined
in Rule 144A promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to a private placement exemption from registration
under the Securities Act.
 
3. The Offering shall be subject to any terms described in the private placement
memorandum dated December 22, 2009 relating to the Offering (as may be
supplemented or updated on or prior to the Closing (as defined in the Terms and
Conditions for Purchase of Shares attached hereto as Annex A) (the “Private
Placement Memorandum”)).
 
4. The Company and the Investor agree that, upon the terms and subject to the
conditions set forth herein, the Investor will purchase from the Company and the
Company will issue and sell to the Investor, the number of Shares set forth
below for the aggregate purchase price set forth below, pursuant to and subject
to the Terms and Conditions for Purchase of Shares attached hereto as Annex A
and incorporated herein by reference as if fully set forth herein. Unless
otherwise requested by the Investor and agreed to by the Company, the Shares
purchased by the Investor will be delivered in uncertificated form, registered
in the Investor’s name and address as set forth below and will be released by
Computershare Trust Company, the Company’s transfer agent (the “Transfer
Agent”), to the Investor at the Closing (as defined in the Terms and Conditions
for Purchase of Shares). Following Closing, a statement will be mailed to the
Investor at such address by the Transfer Agent evidencing such issuance and
registration.
 
5. By executing this Share Purchase Agreement, each of the Company and the
Investor agree to comply with the terms and conditions of the registration
rights agreement attached hereto as Appendix I (the “Registration Rights
Agreement”).
 
[Signature Page to Follow]


1



--------------------------------------------------------------------------------



 



Number of Shares the Investor Agrees to Purchase: ­ ­
 
Aggregate Purchase Price of such Shares: $ ­ ­     
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

     
AGREED AND ACCEPTED:
  Name of Investor: ­ ­ SAIA, INC.,
a Delaware corporation  
Fund Name: ­ ­
By: ­ ­
  By: ­ ­            
Name: ­ ­
  Print Name: ­ ­            
Title: ­ ­
  Title: ­ ­                 Address: ­ ­


                Tax ID No.: ­ ­                 Contact Name: ­ ­              
  Telephone: ­ ­                 Email Address: ­ ­                 Wire
instructions to wire funds to the Investor, in the event the Escrow Agent is
required to return the funds of the Investor held in escrow:

ABA: ­ ­
Bank Account Number: ­ ­
FFC: ­ ­                 Name under which shares should be registered (if
different):



    Address under which shares should be registered (if different):



   







2



--------------------------------------------------------------------------------



 



INSTRUCTION SHEET FOR INVESTOR
 
(to be read in conjunction with the entire Share Purchase Agreement)
 
Complete the following items in the Share Purchase Agreement:
 
1. Provide the information regarding the Investor requested on pages 1 and 2.
The Agreement must be executed by an individual authorized to bind the Investor.
 
2. If the Investor is purchasing Shares for more than one investor account, it
may either (i) complete a separate Share Purchase Agreement for each such
account, in which case a separate wire transfer (or other acceptable forms of
payment) must be made by or on behalf of such account for the Shares it will
purchase and a separate delivery of Shares will be made to each account (by
registering such Shares in the share registry under the Direct Registration
System, or DRS), or (ii) complete a single Share Purchase Agreement for all such
accounts, in which case only one wire transfer (or other acceptable forms of
payment) need be made for the Shares to be purchased for all such accounts, but
all such Shares will be delivered to a single account (by registering such
Shares in the share registry under the DRS) specified by the Investor.
 
3. Return the signed Share Purchase Agreement to:
 
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York, 10036
Attention: Kalli Cockinos
Tel: (212) 761-5474
Fax: (212) 404-9828
Email: Kalli.Cockinos@morganstanley.com
 
4. Please note that all wire transfers must be sent to the account specified in
Section 3.4 below.
 
An executed original Share Purchase Agreement or a facsimile transmission (or
other electronic transmission) thereof must be received by 2:00 p.m. New York
time on December 21, 2009. Investors who send a facsimile transmission (or other
electronic transmission) prior to such deadline must also submit an original via
courier as soon thereafter as practicable.


3



--------------------------------------------------------------------------------



 



ANNEX A TO THE SHARE PURCHASE AGREEMENT

 
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
 
1. Authorization and Sale of Shares.  The Company is proposing to sell up to
2,310,000 Shares. The Company reserves the right to increase or decrease this
amount.
 
2. Agreement to Sell and Purchase the Shares; Placement Agent.
 
2.1 Upon the terms and subject to the conditions hereinafter set forth, at the
Closing (as defined in Section 3), the Company will sell to the Investor, and
the Investor will purchase from the Company, the number of shares set forth on
such Investor’s signature page hereto at the aggregate purchase price set forth
on such signature page; provided that, if the Company sells and the Investor
buys an amount of Shares less than the amount set forth on the signature page
hereto, the aggregate purchase price of such Shares will be reduced
proportionately.
 
2.2 The Company intends to enter into agreements similar to this Agreement with
certain other investors (the “Other Investors”) and expects to complete sales of
Shares to them (The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors,” and this Agreement and the share
purchase agreements executed by the Other Investors are hereinafter sometimes
collectively referred to as the “Agreements.”).
 
2.3 The Investor acknowledges that the Company intends to pay Morgan Stanley &
Co. Incorporated. (the “Placement Agent”) a fee in respect of the sale of Shares
to the Investors.
 
3. Closings and Delivery of Shares and Funds.
 
3.1 The completion of the purchase and sale of the Shares (the “Closing”) shall
occur on December 29, 2009 (the “Closing Date”), at the offices of the Company’s
counsel. At the Closing, (a) the Company shall cause the Transfer Agent to
deliver in uncertificated form (by registering such shares in the share registry
under the Direct Registration System, or DRS) to the Investor the Accepted
Shares (as defined below) under the name of the Investor or such other name
specified on the Investor’s signature page to the Agreement, and (b) the
aggregate purchase price for the Accepted Shares (as defined below) shall be
delivered by or on behalf of the Investor to the Company.
 
3.2 If the Company receives commitments from Investors to purchase at least
2,310,000 Shares, but on the Closing Date, the Company has received from
Investors in settlement of their commitments payment for less than
2,310,000 Shares, the Company shall have the right (but not the obligation) in
its sole discretion to terminate this Agreement and the Offering. If the Company
accepts an Investor’s offer to buy Shares in whole or in part, the Placement
Agent shall notify the Investor at the telephone number provided on such
Investor’s signature page hereto of the number of Shares the Company shall sell
to such Investor and such Investor shall purchase such amount of Shares (the
“Accepted Shares”). Payment by an Investor for the Accepted Shares shall be made
by wire transfer of immediately available funds to the Escrow Agent. If JPMorgan
Chase Bank, National Association, as the Company’s escrow agent (the “Escrow
Agent”), determines that the conditions to the Closing (including that payment
for at least 2,310,000 Shares have been received from Investors in settlement of
their commitments) are met, it shall deliver the Investor’s payment to the
Company, and the Company, upon receipt of such payment, shall instruct the
Transfer Agent to deliver in uncertificated form (by registering such shares in
the share registry under the DRS) to the Investor the Accepted Shares under the
name of the Investor or such other name specified on the Investor’s signature
page to the Agreement. If such conditions to the Closing are not satisfied, the
Escrow Agent shall return the Investor’s funds to it, without interest.
 
3.3 The Company’s obligation to issue and sell Accepted Shares to any Investor
shall be subject to the following conditions, any one or more of which may be
waived by the Company: (a) completion of the purchases and sales of
2,310,000 Shares under the Agreements with the Investors and (b) the accuracy of
the representations and warranties made by the Investors and the fulfillment of
those undertakings of the Investors to be fulfilled prior to the Closing. The
Investor’s obligation to purchase the Shares shall be subject to the condition
that the Placement Agent shall not have terminated the Placement Agent Agreement
dated


A-1



--------------------------------------------------------------------------------



 



December 14, 2009, between the Company and the Placement Agent (the “Placement
Agent Agreement”), pursuant to the terms thereof.
 
3.4 The Investor shall remit by wire transfer the amount of funds equal to the
aggregate purchase price for the Accepted Shares being purchased by such
Investor to the following account designated by the Company pursuant to the
terms of that certain Escrow Agreement (the “Escrow Agreement”) relating to the
Offering, by and between the Company and the Escrow Agent:
 

     
Bank Name:
  JPMorgan Chase Bank N.A.
ABA No.:
  021000021
A/C:
  806033999
A/C Name:
  Saia Escrow Account
Additional Text (required):
  Attention: Greg Kupchynsky (212) 623-6812


 
Such funds shall be remitted to the Escrow Agent prior to 4:00 p.m., New York
City time, on December 28, 2009 and shall be held in escrow until the Closing
and delivered by the Escrow Agent on behalf of the Investor to the Company upon
the satisfaction, in the sole judgment of the Placement Agent, of the conditions
to the parties’ obligations under this Agreement. The Investor agrees to
indemnify and hold harmless the Placement Agent and the Escrow Agent and their
respective directors, officers, employees and agents and each person who
controls such Placement Agent or Escrow Agent within the meaning the Securities
Act, and the Securities Exchange Act of 1934, as amended, against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject (including, without limitation, legal or other
expenses reasonably incurred in connection with investigating or defending the
same) (“Losses”) arising under this Section 3.4 or otherwise with respect to the
funds held in escrow pursuant hereto or arising under the Escrow Agreement,
except for Losses resulting from the willful misconduct or gross negligence of
such Placement Agent or Escrow Agent; provided however, that the Investor’s
obligations under this sentence shall relate only to Losses arising from any act
or failure to act by the Investor. Anything in this agreement to the contrary
notwithstanding, in no event shall the Placement Agent or the Escrow Agent be
liable for any special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Placement
Agent or Escrow Agent have been advised of the likelihood of such loss or damage
and regardless of the form of action.
 
3.5 Simultaneously with the delivery to the Company by the Escrow Agent of the
funds held in escrow pursuant to Section 3.4 above, the Company shall instruct
the Transfer Agent to deliver in uncertificated form (by registering such shares
in the share registry under the DRS) to the Investor the Accepted Shares under
the name of the Investor or such other name specified on the Investor’s
signature page to the Agreement.
 
4. Representations, Warranties and Covenants of the Company.
 
The Company hereby represents and warrants to, and covenants with, the Investor,
that:
 
4.1 The Company has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement.
 
4.2 The Company has the requisite corporate power and authority to issue and
sell the Shares. The Shares being purchased by the Investor hereunder will, upon
issuance and payment therefor pursuant to the terms hereof, be duly authorized,
validly issued and fully-paid and nonassessable.
 
4.3 After taking into account the matters relating to the Company’s public
filings with the Securities and Exchange Commission (“SEC”) in the Company’s
Form 10-K for the year ended December 31, 2008, Forms 10-Q for the quarterly
periods ended March 31, June 30 and September 30, 2009, and Forms 8-K filed
during 2009, including any amendments thereto (collectively, the “Exchange Act
Filings”), the Exchange Act Filings, taken as a whole, as of the time filed with
the SEC, the Private Placement Memorandum, dated December 22, 2009 (the “Private
Placement Memorandum”), as of the date of the Agreements and as of the Closing
Date, and any amendments or supplements thereto, as of their date and as of the
Closing Date, did not


A-2



--------------------------------------------------------------------------------



 



and will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, taken as a whole, in light of the circumstances under
which they were made, not misleading.
 
5. Representations, Warranties and Covenants of the Investor.
 
The Investor hereby represents and warrants to, and covenants with, the Company
and the Placement Agent that:
 
5.1 (1) The Investor is (a) a QIB as defined in Rule 144A under the Securities
Act, (b) aware that the sale of the Shares to it is being made in reliance on a
private placement exemption from registration under the Securities Act and
(c) acquiring the Shares for its own account or for the account over which it
exercises sole investment discretion of a QIB and not with a view to
distribution.
 
(2) The Investor understands and agrees on behalf of itself and on behalf of any
investor account for which it is purchasing Shares, and each subsequent holder
of Shares by its acceptance thereof will be deemed to agree, that the Shares are
being offered in a transaction not involving any public offering within the
meaning of the Securities Act, that the Shares have not been and will not be
registered under the Securities Act or any other applicable securities laws and
that (a) if it decides to offer, resell, pledge or otherwise transfer any of the
Shares, such Shares may be offered, resold, pledged or otherwise transferred
only (i) to a person whom the seller reasonably believes is a QIB in a
transaction meeting the requirements of Rule 144A, (ii) pursuant to an exemption
from the registration requirements of the Securities Act, including the
exemption provided by Rule 144 under the Securities Act (if available),
(iii) pursuant to an effective registration statement under the Securities Act,
or (iv) to the Company, or one of its subsidiaries, in each of cases (i) through
(iv) in accordance with any applicable securities laws of any state of the
United States, and that (b) the Investor will, and each subsequent holder is
required to, notify any subsequent purchaser of the Shares from it of the resale
restrictions referred to in (a) above and will provide the Company and the
Transfer Agent such certificates and other information as they may reasonably
require to confirm that any transfer by such Investor of any Shares complies
with the foregoing restrictions, if applicable. So long as the shares are in
uncertificated form and registered directly on the share registry, the Transfer
Agent will not permit transfers of such shares except in compliance with such
restrictions.
 
(3) The Investor understands that the Shares, unless sold in compliance with
Rule 144 under the Securities Act or pursuant to the registration statement to
be filed pursuant to the Registration Rights Agreement, will, if issued in
certificated form, bear a legend substantially to the following effect:
 
THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.
 
THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (II) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, INCLUDING THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), SUBJECT TO THE ISSUER’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO THIS CLAUSE (II) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO IT AND/OR ITS TRANSFER AGENT THAT ANY SUCH EXEMPTION IS
AVAILABLE TO THE HOLDER, (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR (IV) TO THE ISSUER OR ANY OF ITS SUBSIDIARIES, IN
EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE


A-3



--------------------------------------------------------------------------------



 



WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND
(B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.
 
(4) It:
 
(a) is able to fend for itself in the transactions contemplated by the Private
Placement Memorandum referred to herein;
 
(b) has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Shares;
 
(c) has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment; and
 
(d) acknowledges that it is not acquiring the Shares as a result of any “general
solicitation” or “general advertising” (within the meaning of Rule 502(c) under
the Securities Act), including advertisements, articles, notices or other
communications published in any newspaper, magazine, on a web site or in or on
any similar media, or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising.
 
(5) The Investor has received a copy of the Private Placement Memorandum and
acknowledges that (a) it has conducted its own investigation of the Company and
the Shares and, in conducting its investigation, it has not relied on the
Placement Agent or on any statements or other information provided by the
Placement Agent concerning the Company or the terms of this offering, (b) it has
had access to the Company’s Exchange Act Filings and such financial and other
information as it has deemed necessary to make its decision to purchase the
Shares, (c) has been offered the opportunity to ask questions of the Company and
received answers thereto, as it has deemed necessary in connection with its
decision to purchase the Shares, and (d) it will not hold the Placement Agent
responsible for any statements in or omissions from any publicly available
information, including the Company’s Exchange Act Filings and the Private
Placement Memorandum.
 
(6) The Investor understands that the Company, the Placement Agent and others
will rely upon the truth and accuracy of the representations, acknowledgements
and agreements contained herein and agrees that if any of the representations
and acknowledgements deemed to have been made by it by its purchase of the
Shares is no longer accurate, the Investor shall promptly notify the Company and
the Placement Agent. If the Investor is acquiring Shares as a fiduciary or agent
for one or more QIB investor accounts, it represents that it has sole investment
discretion with respect to each such account, and it has full power to make the
foregoing representations, acknowledgements and agreements on behalf of such
account.
 
5.2 The Investor acknowledges that the Placement Agent and its directors,
officers, employees, representatives and controlling persons have no
responsibility for making any independent investigation of the information
contained in the Private Placement Memorandum and make no representation or
warranty to the Investor, express or implied, with respect to the Company or the
Shares or the accuracy, completeness or adequacy of the Private Placement
Memorandum or any publicly available information, nor shall any of the foregoing
persons be liable for any loss or damages of any kind resulting from the use of
the information contained therein or otherwise supplied to the Investor.
 
5.3 The Investor acknowledges that no action has been or will be taken in any
jurisdiction by the Company or the Placement Agent that would permit an offering
of the Shares, or possession or distribution of offering materials in connection
with the issue of the Shares (including any filing of a registration statement),
in any jurisdiction where action for that purpose is required. Each Investor
will comply with all applicable laws and regulations in each jurisdiction in
which it purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.
 
5.4 The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and this Agreement constitutes a valid, binding,


A-4



--------------------------------------------------------------------------------



 



and enforceable obligation of the Investor, except as the enforceability of the
Agreement may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium, other similar laws relating to or
affecting the rights of creditors generally.
 
5.5 The entry into and performance of this Agreement by the Investor and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor, (ii) conflict with, or constitute a default under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or
(iii) result in the violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Investor,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.
 
5.6 The Investor understands that nothing in the Private Placement Memorandum,
this Agreement or any other materials presented to the Investor in connection
with the purchase and sale of the Shares constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares and has made its own assessment and has
satisfied itself concerning the relevant tax and other economic considerations
relevant to its investment in the Shares.
 
6. Survival of Representations, Warranties and Agreements.  Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Shares being purchased and the payment therefor.
 
7. Notices.  All notices, requests, consents and other communications hereunder
shall be in writing and shall be delivered (A) if within the domestic United
States, by first-class registered or certified mail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) otherwise by
International Federal Express or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail, three business days after
so mailed, (ii) if delivered by a nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electronic confirmation of receipt and shall be delivered as addressed as
follows:
 
(a) if to the Company, to:
 
Saia, Inc.
11465 Johns Creek Parkway, Suite 400
Johns Creek, Georgia 30097
Attention: Chief Financial Officer
 
with a copy to:
 
Bryan Cave LLP
One Kansas City Place
1200 Main Street, Suite 3500
Kansas City, Missouri 64105-2100
Attention: Robert Barnes
 
(b) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
8. Changes.  Except as contemplated herein, this Agreement may not be modified
or amended except pursuant to an instrument in writing signed by the Company and
the Investor; provided that if such modification or amendment could affect the
rights of the Placement Agent under this Agreement, such instrument shall not be
effective unless also signed by the Placement Agent.
 
9. Headings.  The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.


A-5



--------------------------------------------------------------------------------



 



10. Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
11. Applicable Law; Jurisdiction.  This Agreement will be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
12. Counterparts.  This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
 
13. Third Party Beneficiary.  The Investor acknowledges that the Placement Agent
is a third party beneficiary entitled to rely on this Agreement and receive the
benefits of the representations, warranties and covenants made by, and the
responsibilities of, the Investor under this Agreement.


A-6



--------------------------------------------------------------------------------



 



 
APPENDIX I TO THE SHARE PURCHASE AGREEMENT

 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement” ) is made and entered into
as of December 22, 2009, by and among Saia, Inc., a Delaware corporation (the
“Company”), and the investors signatory hereto (each a “Investor” and
collectively, the “Investors” ).
 
The Company and the Investors are parties to the Share Purchase Agreement dated
December 22, 2009 (the “Purchase Agreement”), which provides for the sale by the
Company to the Investors of 2,310,000 shares of the Company’s common stock, par
value $0.001 per share (“Common Stock”). As an inducement to the Investors to
enter into the Purchase Agreement, the Company has agreed to provide to the
Investors the registration rights set forth in this Agreement.
 
The Company and the Investors hereby agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement will have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:
 
“Advice” has the meaning set forth in Section 6(c).
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” has the meaning set forth in the premable.
 
“Company” has the meaning set forth in the preamble and shall also include the
Company’s successors.
 
“Effective Date” means, as to the Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Date” means the 60th calendar day following the Closing Date;
provided, that, if the Commission reviews and has written comments to the filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause shall be the earlier of (i) as promptly as practicable based on the
reasonable best efforts by the Company and in no event later than the 120th
calendar day following the Closing Date, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments.
 
“Effectiveness Period” has the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Event” has the meaning set forth in Section 2(b).
 
“Event Date” has the meaning set forth in Section 2(b).
 
“Filing Date” means the 30th calendar day following the Closing Date.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Losses” has the meaning set forth in Section 5(a).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.


A-I-1



--------------------------------------------------------------------------------



 



“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof, or other entity of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Purchase Agreement” has the meaning set forth in the preamble.
 
“Registrable Securities” means the Shares and any shares of Common Stock issued
with respect to the Shares as a result of any stock split, dividend or other
distribution, recapitalization or similar event.
 
“Registration Actions” has the meaning set forth in Section 2(c).
 
“Registration Statement” means the registration statement required to be filed
in accordance with Section 2(a), including the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference therein.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Holder Questionnaire” has the meaning set forth in Section 2(d).
 
“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.
 
“Suspension Notice” has the meaning set forth in Section 2(c).
 
“Suspension Period” has the meaning set forth in Section 2(c).
 
2. Registration.
 
(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective registration
statement for an offering to be made on a continuous basis pursuant to Rule 415,
on Form S-3 (or on such other form appropriate for such purpose). Such
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Selling Stockholders” and “Plan of Distribution” sections
substantially in the form attached hereto as Annex A. The Company shall use
commercially reasonable efforts to have the Registration Statement declared
effective by the Commission as soon as practicable, but in no event later than
the Effectiveness Date, and shall use its commercially reasonable efforts to
keep the Registration Statement


A-I-2



--------------------------------------------------------------------------------



 



continuously effective pursuant to Rule 415 at all times until the earlier of
(i) the date on which all Registrable Securities covered by the Registration
Statement as amended from time to time, have been sold, (ii) the date on which
all Registrable Securities covered by the Registration Statement (other than
with respect to Registrable Securities owned by Affiliates of the Company) may
be sold pursuant to Rule 144 without being subject to any public information or
volume limitation or (iii) one (1) year from the date of the Purchase Agreement
(the “Effectiveness Period”), in each case plus the number of days equal to the
number of days of the Suspension Period during the Effectiveness Period, if any.
By 5:00 p.m. (New York City time) on the Trading Day immediately following the
Effective Date, the Company shall file with the Commission in accordance with
Rule 424 under the Securities Act the final Prospectus to be used in connection
with sales pursuant to such Registration Statement (whether or not such filing
is technically required under such Rule).
 
(b) If: (i) the Registration Statement is not filed on or prior to the Filing
Date, (ii) the Registration Statement is not declared effective by the
Commission on or prior to the required Effectiveness Date or (iii) after its
Effective Date, the Registration Statement ceases for any reason to be effective
and available to the Holders as to all Registrable Securities to which it is
required to cover at any time prior to the expiration of its Effectiveness
Period for more than an aggregate of 30 Trading Days during any 12-month period
(which need not be consecutive) (other than during a Suspension Period (as
defined in Section 2(c) below) (any such failure or breach being referred to as
an “Event,” and for purposes of clauses (i) or (ii) the date on which such Event
occurs, or for purposes of clause (iii) the date which such 30 Trading
Day-period is exceeded, being referred to as “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law: on the
last day of each 30-day period after each such Event Date (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to each Holder an amount in cash, as partial
liquidated damages and not as a penalty, equal to one percent (1.0%) of the
aggregate purchase price paid by such Holder for Shares pursuant to the Purchase
Agreement. The parties agree that (1) in no event will the Company be liable for
liquidated damages under this Agreement in excess of one percent (1.0%) of the
aggregate purchase price paid by such Holder for Shares pursuant to the Purchase
Agreement in any 30-day period, and (2) the maximum aggregate liquidated damages
payable to a Holder under this Agreement shall be six percent (6%) of the
aggregate purchase price paid by such Holder for Shares pursuant to the Purchase
Agreement. The partial liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of each 30-day period prior to
the cure of an Event, and shall cease to accrue (unless earlier cured) upon the
expiration of the Effectiveness Period.
 
(c) Subject to the limitation set forth in the next succeeding paragraph, the
Company shall be entitled to delay the Filing Date of the Registration
Statement, suspend its obligation to file any amendment to the Registration
Statement, furnish any supplement or amendment to a prospectus included in the
Registration Statement, make any other filing with the Commission that would be
incorporated by reference into the Registration Statement, cause the
Registration Statement to be declared or remain effective or take any similar
action (collectively, “Registration Actions”) if there is a possible acquisition
or business combination or other transaction, business development or event
involving the Company and its subsidiary that may require disclosure in the
Registration Statement and the Company determines in the exercise of its good
faith judgment that such disclosure is not in the best interest of the Company
and its stockholders or obtaining any financial statements relating to any such
acquisition or business combination required to be included in the Registration
Statement would be impracticable or upon any event described in Section 3(c)(v).
Upon the occurrence of any of the conditions described in the foregoing
sentence, the Company shall give prompt notice (a “Suspension Notice”) thereof
to the Holders. Upon the termination of such condition, the Company shall give
prompt notice thereof to the Holders and shall promptly proceed with all
Registration Actions that were suspended pursuant to this paragraph.
 
The Company may suspend Registration Actions pursuant to the preceding paragraph
for one or more periods (each, a “Suspension Period”) not to exceed 30 days in
any single Suspension Period and 90 days in the aggregate during any twelve
month period, during which no damages shall be payable pursuant to Section 2(b)
as a result thereof. If one or more Suspension Periods exceed 90 days in the
aggregate during any twelve month period, then damages shall begin to accrue on
the 91st day until such Suspension Period ends. Each Suspension Period shall be
deemed to begin on the date the relevant Suspension Notice is given to the
Holders and shall end


A-I-3



--------------------------------------------------------------------------------



 



on the date on which the Company gives the Holders a notice that the Suspension
Period has terminated. Notwithstanding anything to the foregoing, the Company
shall at all times use its commercially reasonable efforts to end any Suspension
Period at the earliest possible time.
 
(d) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B, or a substantially similar form
(a “Selling Holder Questionnaire”). The Company shall not be required to include
the Registrable Securities of a Holder in the Registration Statement and shall
not be required to pay any liquidated or other damages under Section 2(b) to any
Holder who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least 10 Trading Days prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).
 
3. Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a) Not less than five (5) Trading Days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to each Holder copies of the “Selling Stockholders” and
the “Plan of Distribution” sections as proposed to be filed which documents will
be subject to the review of such Holder. Investor shall provide any comments in
writing within two (2) Trading Days after receipt of a document for review
pursuant to the previous sentence. The Company shall not be required to include
any Registrable Securities of any Investor in a Registration Statement if
required information from such Investor is not furnished to the Company within
the two (2) Trading Day time period. The Company shall not file the Registration
Statement, any Prospectus or any amendments or supplements thereto in which the
“Selling Stockholder” section thereof differs from the disclosure received from
a Holder in its Selling Holder Questionnaire (as amended or supplemented).
 
(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep such Registration Statement
continuously effective as to the applicable Registrable Securities for its
Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
the Registration Statement or any amendment thereto and, as promptly as
reasonably possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that would not result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statement and the disposition of all Registrable
Securities covered by such Registration Statement.
 
(c) Notify the Holders as promptly as reasonably possible and (if requested by
any such Person) confirm such notice in writing no later than two (2) Trading
Days following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement has been filed; (B) when
the Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders that pertain to
the Holders as a “Selling Stockholder” or to the “Plan of Distribution”, but not
information which the Company believes would constitute material and non-public
information); (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; and (D) when in
the Company’s reasonable determination a post-effective amendment to the
Registration Statement would be appropriate (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to the Registration Statement or Prospectus or for additional
information; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement covering any or all
of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for


A-I-4



--------------------------------------------------------------------------------



 



such purpose; and (v) of the occurrence of any event or passage of time that
makes the financial statements included in the Registration Statement ineligible
for inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(d) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e) Furnish to each Holder, without charge, at least one conformed copy of the
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Person (including those previously furnished) promptly after
the filing of such documents with the Commission.
 
(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(g) Prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify, or exempt therefrom such Registrable
Securities for offer and sale under the securities or blue sky laws of all
jurisdictions within the United States, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(g), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(g), or (iii) file a general consent to service of process in any such
jurisdiction.
 
(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.
 
(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as commercially reasonable, prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor the
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(j) Use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed and use commercially reasonable efforts to
maintain such listing.
 
(k) Use commercially reasonable efforts to make and keep public information
available, as that term is understood and defined in Rule 144 under the
Securities Act, at all times.


A-I-5



--------------------------------------------------------------------------------



 



(l) If, after the execution of this Agreement, the Commission informs the
Company that one or more of the Holders may be an underwriter of Registrable
Securities, at the request of the Company, such Investor shall reasonably
cooperate with the Company in amending the Registration Statement to reflect the
fact that such Investor may be an underwriter.
 
(m) The Company shall use commercially reasonable efforts to maintain compliance
with the eligibility requirements of Form S-3 so that such form is continuously
available for the registration of the resale of Registrable Securities during
the Registration Period.
 
4. Registration Expenses.  All expenses, other than underwriting discounts and
commissions or as otherwise provided in this Agreement, incurred in connection
with registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printer’s and accounting fees, and fees and disbursements of counsel for
the Company shall be paid by the Company.
 
5. Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or free writing prospectus,
or arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (1) such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of a Suspension Period or an event
of the type specified in Section 3(c), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.
 
(b) Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in the Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration


A-I-6



--------------------------------------------------------------------------------



 



Statement (it being understood that the Holder has approved Annex A hereto for
this purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (2) in the case of an occurrence of a Suspension Period or
an event of the type specified in Section 3(c), the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of an Advice or an amended or supplemented Prospectus, but only if
and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to promptly assume the defense of such claim and employ counsel
reasonably satisfactory to such person or (c) in the reasonable judgment of any
such person, based upon advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties except to the extent that
based upon advice of counsel, a conflict of interest exists between the
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.
 
(d) Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an indemnified party (by reason of public policy or otherwise),
then each indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and indemnified party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities


A-I-7



--------------------------------------------------------------------------------



 



subject to the Proceeding exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the indemnifying parties may have to the
indemnified parties.
 
6. Miscellaneous.
 
(a) No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not during the Effectiveness
Period enter into any agreement providing any such right to any of its security
holders.
 
(b) Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
(c) Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of either (i) a Suspension Period as described in Section 2(c) or
(ii) any event of the kind described in Section 3(c), such Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
 
(d) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this Section 6(d), may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of no less than a majority in interest of the then outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders to which
such waiver or consent relates; provided that this provisions of this sentence
may not be amended except in accordance with the provisions of the immediately
preceding sentence.
 
(e) Cooperation.  Each Holder, by such Holder’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Holder has notified the Company in writing of
such Holder’s election to exclude all of such Holder’s Registrable Securities
from such Registration Statement.
 
(f) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, consents, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(g) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier


A-I-8



--------------------------------------------------------------------------------



 



service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:
 

     
If to the Company:
  Saia, Inc.     11465 Johns Creek Parkway, Suite 400
Johns Creek, Georgia 30091
Attn: Chief Financial Officer
Facsimile: (770) 232-4066       With a copy to (which shall not constitute
notice:   Bryan Cave LLP
One Kansas City Place
1200 Main Street, Suite 3500
Kansas City, Missouri
Attn: Robert Barnes
Facsimile: (816) 855-3368       If to an Investor:   To the address set forth
under such Investor’s name on the signature pages hereto.   If to any other
Person who is then the registered Holder:           To the address of such
Holder as it appears in the stock transfer books of the Company


 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(h) Successors and Assigns.  The rights under this Agreement shall be
automatically assignable by the Holders to any transferee of all or any portion
of such Holder’s Registrable Securities if: (i) the Holder agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act or
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement, and in
accordance with all applicable securities laws.
 
(i) Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
(j) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in


A-I-9



--------------------------------------------------------------------------------



 



any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
(k) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(l) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(m) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(n) Independent Nature of Investors’ Obligations and Rights.  The obligations of
each Investor under this Agreement are several and not joint with the
obligations of each other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein or in any transaction document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document. Each Investor
acknowledges that no other Investor will be acting as agent of such Investor in
enforcing its rights under this Agreement. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Proceeding for such
purpose. The Company acknowledges that each of the Investors has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Investors and not because it was required or requested
to do so by any Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



A-I-10



--------------------------------------------------------------------------------



 



Annex A
 
SELLING STOCKHOLDERS
 
We issued the shares of our common stock that are covered by this prospectus to
the selling stockholders pursuant to share purchase agreements entered into
between us and each of the selling stockholders on December 22, 2009 (the
“Securities Purchase Agreements”) in a transaction exempt from the registration
requirements of the Securities Act. We entered into a registration rights
agreement with the purchasers in such transaction pursuant to which we agreed to
register the resale of the shares of our common stock under the Securities Act.
 
We are registering the shares of our common stock covered by this prospectus on
behalf of the selling stockholders named in the table below in accordance with
our obligations under the registration rights agreement. Selling stockholders,
including their permitted transferees, pledgees or donees or their successors
(all of whom may be selling stockholders), may from time to time offer and sell
pursuant to this prospectus any or all of the shares. When we refer to “selling
stockholders” in this prospectus, we mean those persons listed in the table
below, as well as their permitted transferees, pledgees or donees or their
successors.
 
The following table sets forth certain information as of [          ], 2009
regarding beneficial ownership of our common stock by the selling stockholders.
“Beneficial ownership” is a term defined by the SEC in Rule 13d-3 under the
Exchange Act and includes shares of common stock over which a selling
stockholder has direct or indirect voting or investment control and any shares
of common stock that the selling stockholder has a right to acquire beneficial
ownership of within 60 days.
 
The number of shares of common stock in the column “Number of
Shares Beneficially Owned Prior to the Offering” is based on beneficial
ownership information provided to us by or on behalf of the selling stockholders
in a selling stockholder questionnaire.
 
The number of shares in the column “Number of Shares Registered for Sale Hereby”
represents all of the shares that each selling stockholder may offer under this
prospectus. These shares are the shares of common stock purchased by the selling
stockholders in the transaction discussed above. The selling stockholders may
sell some, all or none of their shares. In addition, the selling stockholders
may have sold, transferred or otherwise disposed of all or a portion of their
shares since the date on which they provided the information regarding their
shares in transactions exempt from the registration requirements of the
Securities Act.
 
The number of shares in the column “Number of Shares Beneficially Owned after
the Offering” assumes that the selling stockholders will sell all of their
shares offered pursuant to this prospectus and that any other shares of common
stock beneficially owned by the selling stockholders will continue to be
beneficially owned. We do not know when or in what amounts the selling
stockholders will offer shares for sale, if at all. The selling stockholders may
sell any or all of the shares included in and offered by this prospectus.
Because the selling stockholders may offer all or some of the shares pursuant to
this offering, we cannot estimate the number of shares that will be held by the
selling stockholders after completion of the offering.
 
Information regarding the selling stockholders may change from time to time. Any
such changed information will be set forth in supplements to this prospectus if
required.
 
Except as set forth in the table below, none of the selling stockholders has had
a material relationship with us within the past three years.
 

                      Maximum Number of
        Number of Shares
  Shares to be Sold
    Name of Selling
  Beneficially
  Pursuant to
  Number of Shares

Stockholder
  Owned Prior to Offering   this Prospectus   Owned After Offering  
[Information to be provided by the Investors]




A-I-11



--------------------------------------------------------------------------------



 



PLAN OF DISTRIBUTION
 
We are registering the shares of common stock to permit the resale of these
shares of common stock by the selling stockholders from time to time after the
date of this prospectus. We will not receive any of the proceeds from the sale
by the selling stockholders of the shares of common stock.
 
The selling stockholders and any broker-dealers that act in connection with the
sale of shares may be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act, and any commissions received by such
broker-dealers and any profit on the resale of shares sold by them while acting
as principals may be deemed to be underwriting discounts or commissions under
the Securities Act.
 
The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,
 

  •  on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;     •  in the
over-the-counter market;     •  in transactions otherwise than on these
exchanges or systems or in the over-the-counter market;     •  through the
writing of options, whether such options are listed on an options exchange or
otherwise;     •  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •  block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     • 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •  an exchange distribution in accordance with the rules of the
applicable exchange;     •  privately negotiated transactions;     •  sales
pursuant to Rule 144;     •  short sales;     •  broker-dealers may agree with
the selling stockholders to sell a specified number of such shares at a
stipulated price per share;     •  a combination of any such methods of
sale; and     •  any other method permitted pursuant to applicable law.

 
If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.


A-I-12



--------------------------------------------------------------------------------



 



The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act, amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders
also may transfer and donate the shares of common stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.
 
At the time a particular offering of the shares of common stock is made, a
prospectus supplement, if required, will be distributed which will set forth the
aggregate amount of shares of common stock being offered and the terms of the
offering, including the name or names of any broker-dealers or agents, any
discounts, commissions and other terms constituting compensation from the
selling stockholders and any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person. To the extent
applicable Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if any.
We will indemnify the selling stockholders against certain liabilities,
including some liabilities under the Securities Act, in accordance with the
registration rights agreement, or the selling stockholders will be entitled to
contribution. We may be indemnified by the selling stockholders against certain
civil liabilities, including liabilities under the Securities Act, that may
arise from any written information furnished to us by the selling stockholder
specifically for use in this prospectus, in accordance with the related
registration rights agreement, or we may be entitled to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable under the Securities
Act in the hands of persons other than our affiliates.


A-I-13



--------------------------------------------------------------------------------



 



Annex B
 
SAIA, INC.
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock” ) of Saia,
Inc. (the “Company” ) understands that the Company has filed or intends to file
with the Securities and Exchange Commission (the “Commission” ) a Registration
Statement for the registration and resale of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement, dated as of
December 22, 2009 (the “Registration Rights Agreement” ), among the Company and
the Investors named therein. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1. Name.
 

  (a)  Full Legal Name of Selling Securityholder

 

        

 

  (b)  Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

 

        

 

  (c)  Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

 

        

 
2. Address for Notices to Selling Securityholder:
 

                              

 

  Telephone: 

 

  Fax: 

 

  Contact Person: 

 
3. Beneficial Ownership of Registrable Securities:
 
Type and Principal Amount of Registrable Securities beneficially owned:
 

                                             

 
4. Broker-Dealer Status:
 
(a) Are you a broker-dealer?
 
Yes o       No o


A-I-14



--------------------------------------------------------------------------------



 



Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 

  (b)  Are you an affiliate of a broker-dealer?

 
Yes o       No o
 
(c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes o       No o
 
Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 
5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
 

             

               

               


 
6. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

             


 
7. Please fill in the table below as you would like it to appear in the
Registration Statement. Include footnotes where appropriate.
 

                      Maximum Number of
        Number of Shares
  Shares to be Sold
    Name of Selling
  Beneficially
  Pursuant to
  Number of Shares

Stockholder
  Owned Prior to Offering   this Prospectus   Owned After Offering  




A-I-15



--------------------------------------------------------------------------------



 



The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

     
Dated: ­ ­
 
Beneficial Owner: ­ ­
         
By: ­ ­
    Name:     Title:


 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
Bryan Cave LLP
One Kansas City Place
1200 Main Street, Suite 3500
Kansas City, Missouri 64105-2100
Attn: Robert Barnes
Facsimile: (816) 855-3368


A-I-16